DEATILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-57 and 59-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 6953582; of record) in view of Takekoshi et al. (US 2002/0009472; of record), Evans et al. (US 5750122) and Weinkauf et al. (US 6036963).
Chou is directed to an elastomeric article, such as a glove (see Figure 1) (see instant claim 63), wherein the article possesses an elastomeric layer having a skin contacting surface and a coating composition applied thereon so as to contact the skin when worn (see instant claim 64). The elastomeric article may be made from a synthetic material such as acrylonitrile (see column 1, line 63) (see instant claims 61, 62, 68 and 69). The coating composition may be in a dry/dehydrated state, wherein the composition is water-soluble and hydratable upon contact with the skin. The coating composition may provide skin-care and moisturizing benefit (see column 8, lines 23-34), wherein the composition may comprise Aloe Vera for its anti-inflammatory, anti-irritant and anti-microbial activity (see column 3, lines 54-60). Methods for making the glove are described wherein the glove is sterilized (see column 5, lines 15-20) (see instant claim 71) and inside of a glove is coated with the composition and dried (see abstract) (see instant claim 70). It is noted that Chou teaches a method of a) sterilizing the glove and b) treating with the coating. However, changes in the sequence of steps is not considered inventive. See MPEP 2144.04(IV)(C).
Chou fails to teach the coating a comprising glycerin, sorbitol, citric acid, pantothenol, gluconolactone and sodium citrate.
Takekoshi is directed to cosmetic composition that providing moisturizing benefit. Takekoshi’s composition may comprise a plant extract that inhibits skin aging and provides a moisturizing benefit such as aloe extract (see [0058]). The composition may also include water-soluble low molecular weight moisturizers such as sorbitol and glycerin (see [0042]) (see claims 52, 60, 67 and 70). It is taught that the water soluble low molecular weight moisturizer (3-utylene glycol) may be present in an amount of 3% (see [0061]) and Example 6) (see instant claims 53, 60 and 67). It would have been obvious to use such an amount (e.g. 3%) for sorbitol with a reasonable expectation for success in providing moisturizing benefit.  High-molecular weight moisturizers, such as chitosan and dextrin, are also contemplated (see [0044]). The composition may comprise pH regulators such as citric acid and sodium citrate (see [0059]) (see instant claim 52) which may be present in an amount ranging from 0.01-3% by weight (see [0061]) (see instant claims 54, 59, 60 and 67). Water soluble vitamins such as pantothenic acid may also be included in the coating composition (see [0026]). 
Chou (and Takekoshi) fail to teach including pantothenol in the coating composition.
Evans is directed to compositions for treating the skin. It is taught that panthenol is the alcohol corresponding to pantothenic acid, the acid being a member of the B complex vitamins and may be included in the skin composition in an amount of between 0.001-1% by weight (see column 3, lines 15-25) (see instant claims 52, 55, 60, 66, 67 and 70). It would have been obvious to use pantothenol in the coating composition as pantothenol and pantothenic acid are functional equivalents.  See MPEP 2144.06(II).
Chou (Takekoshi and Evans) fails to teach the coating composition as comprising gluconolactone. 
Weikauf is directed to gluconolactone is directed to cosmetic compositions comprising gluconolactones. Weinkauf teaches that gluconolactones are useful as anti-irritants (see abstract), The gluconolactone may be delta-gluconolactone (i.e. glucono-delta-lactone) (see column 3, lines 25-30) (see instant claim 56) and is to be present in the composition in an amount of 3% (see column 3, lines 60-63) (see instant claim 57). Thus, as Chou’s composition is to possess anti-irritant activity, it would have been obvious to further supplement Chou, Takekoshi and Evans such that he glove composition further included gluconolactone for the added benefit of anti-irritant activity. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06(I).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.




Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 6953582; of record) in view of Takekoshi et al. (US 2002/0009472; of record), Evans et al. (US 5750122) and Weinkauf et al. (US 6036963) as applied to claims 1-55, 57 and 59-71 above, and further in view of Charlton et al. (US 5470881).
Chou, Takekoshi, Evans and Weinkauf fail to teach the sodium citrate as being sodium citrate dihydrate
Carlton is directed to ophthalmic ointments. The ointment is to comprise a buffering agent such as sodium citrate dihydrate (see Example 2). Thus, it would have been obvious to use the dihydrate form of sodium citrate in the combination of Chou, Takekoshi, Evans and Weinkauf with a reasonable expectation for success in providing buffering activity. Selection of a known material based on its suitability is indicia of obviousness.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611